o>
      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON                             r-3
                                                                                     ——*"
                                                                                                  -p-73
                                                                                     C/1          '—-*—-
                                                           No. 71830-4-                                cXc
                  and                                                                          en
                                                           UNPUBLISHED OPINION
JENIFER L. BLACKMON,
nka JACOBSEN,

                        Respondent.                        FILED: July 20, 2015


       Dwyer, J. — John Blackmon appeals from the decree dissolving his

marriage to Jenifer Jacobsen.1 John's appeal is rooted in a dissatisfaction with

the manner in which the trial court divided the couple's assets. Finding no error,

we affirm.

                                                  I


       John Blackmon and Jenifer Jacobsen were married in 1993. During their

marriage, John and Jenifer had three children. In early 2012, they separated.

On January 25, 2012, John filed a petition for dissolution of the marriage in

Snohomish County Superior Court.

       On August 15, 2013, a decree of dissolution was entered dissolving the

marriage of the parties and bifurcating the case. This was done in order for the

       1 Hereinafter, the parties are referred to by their first names.
No. 71830-4-1/2



court to consider separately the issues of property division, child support, and a

parenting plan.

       On September 10, 2013, John was convicted of two counts of child

molestation in the second degree, one count of rape of a child in the third degree,

and two counts of child molestation in the third degree. The victim was the

couple's eldest child. John was sentenced to 172 months of incarceration.

       On February 14, 2014, following a trial, the trial court issued an oral ruling,

in which it divided assets, established child support duties, and created a

parenting plan. In doing so, the court ruled that John was prohibited from having
any contact with his two younger children.

       On March 19, 2014, the trial court entered the following orders:

"FINDINGS OF FACT AND CONCLUSIONS OF LAW ON BIFURCATION OF

CASE; DECREE OF DISSOLUTION; FINAL ORDER OF PARENTING PLAN;
AND ORDER OF CHILD SUPPORT FINAL ORDER ENTERED, TO BE FILED

BY COUNSEL."

       John filed a notice of appeal on his own behalf. Therein, he stated, "John
P. Blackmon Respondent seeks review by the designated appellate court ofthe
"Judgment" paragraph 3.3 and 3.15 of the Marriage Dissolution Decree entered
on March 19, 2014." Attached to the notice of appeal was the trial court's decree

of dissolution.

                                           II


       John includes a number of assignments of error, in which he takes issue

with the manner in which the trial court divided the couple's assets. John fails,

                                         -2-
No. 71830-4-1/3



however, to show any entitlement to appellate relief.

       Our consideration of John's appeal is controlled by well-settled principles

of appellate review. We consider only evidence that was before the trial court at

the time a decision was made. See RAP 9.1, 9.11. We do not weigh conflicting

evidence or substitute our judgment for that of the trial court. In re Marriage of

Rich, 80 Wn. App. 252, 259, 907 P.2d 1234 (1996). The trial court is the judge of

the credibility of witnesses, and we review challenged findings offact only for
substantial evidence in the record before the trial court. See Dodd v. Polack. 63

Wn.2d 828, 829, 389 P.2d 289 (1964). Unchallenged findings are verities on

appeal. In re Marriage of Brewer, 137 Wn.2d 756, 766, 976 P.2d 102 (1999).
       An appellant must provide "argument in support ofthe issues presented
for review, together with citations to legal authority and references to relevant
parts of the record." RAP 10.3(a)(6). We generally will not consider claims
unsupported by citation to authority, references to the record, ormeaningful
analysis. RAP 10.3(a)(6); Cowiche Canvon Conservancy v. Boslev, 118 Wn.2d
801, 809, 828 P.2d 549 (1992). Pro se litigants are held to the same standards
as attorneys and must comply with all procedural rules on appeal. In re Marriage
of Olson, 69 Wn. App. 621, 626, 850 P.2d 527 (1993).

       John's appeal is rooted in his dissatisfaction with the manner in which the
trial court divided the couple's assets. In dissolution proceedings, the trial court
has broad discretion to make a just and equitable distribution of all property
No. 71830-4-1/4



based on the factors enumerated in RCW 26.09.080.2 In re Marriage of

Rockwell, 141 Wn. App. 235, 242-43, 170 P.3d 572 (2007). A trial court does not

abuse its discretion by awarding the separate property of one spouse to the other

spouse, so long as the award results in a just and equitable distribution of assets.

In re Marriage of Irwin, 64 Wn. App. 38, 48, 822 P.2d 797 (1992). A division of

property need not be precisely equal; rather, it must be fair to both parties
depending on their circumstances at the time of dissolution. RCW 26.09.080.
       The trial court has broad discretion in dividing property in a decree of

dissolution and will be reversed only upon a showing of a manifest abuse of

discretion. Buchanan v. Buchanan, 150 Wn. App. 730, 735, 207 P.3d 478

(2009). Atrial court abuses its discretion if its decision is manifestly
unreasonable, meaning that its decision is outside the range of acceptable
choices, or is based upon untenable grounds. In re Marriage of Littlefield, 133
Wn.2d 39, 46-47, 940 P.2d 1362 (1997). We review the trial court's factual
findings for substantial evidence, which is "'evidence of sufficient quantity to
persuade a fair-minded, rational person of the truth of the declared premise.'"

       2This provision provides, in pertinent part, for the following:
       In a proceeding for dissolution ofthe marriage ... the court shall, without regard
       to misconduct, make such disposition of the property and the liabilities of the
       parties, either community orseparate, as shall appear just and equitable after
       considering all relevantfactors including, but not limited to:
               (1) The nature and extent of the community property;
               (2) The nature and extent of the separate property;
               (3) The duration ofthe marriage or domestic partnership; and
               (4) The economic circumstances ofeach spouse or domestic partner at
       the time the division of property is to become effective, including the desirability
       ofawarding the family home orthe right to live therein for reasonable periods to a
       spouse ordomestic partner with whom the children reside the majority ofthe
       time.
RCW 26.09.080.
No. 71830-4-1/5



Rockwell. 141 Wn. App. at 242 (internal quotation marks omitted) (quoting In re

Marriage of Griswold. 112 Wn. App. 333, 339, 48 P.3d 1018(2002)).

       John first contends that the trial court mistakenly failed to consider his

disability pension in dividing the couple's assets. As a result of this mistake,

John asserts, the trial court abused its discretion. However, John's contention is

refuted by the record. No appellate relief is warranted.

       John next contends that some of the assets that were awarded to him

were no longer owned by either he or Jenifer at the time of distribution. While

John acknowledges that he did not discover this fact until after the decree of
dissolution had been entered, he nevertheless requests that we reverse the trial

court's ruling on the basis of evidence that was not before it. Because neither
the facts now asserted to be true nor the claim now presented was advanced to

the trial court, before or after trial, no appellate relief is warranted. RAP 2.5(a).
       John next contends that the trial court abused its discretion by

undervaluing the couple's firearms. In an effort to support this contention, John
asserts that the court disregarded witness testimony as to the value of these
firearms. It is the court's prerogative to disregard witness testimony that isfound
not to be credible. Dodd, 63 Wn.2d at 829. In fact, the witness mentioned by

John testified that he had not seen the firearms and could not speak to their

condition. The firearms eventually sold for $1,200. The court did not abuse its

discretion when it assigned the sale value to the firearms.3


       3Included within this assignment oferror, John asserts thatthe trial court erred by
undervaluing other assets and awarding one item to Jenifer based on a finding that the couple's
No. 71830-4-1/6



       John next contends that the trial court abused its discretion by requiring

him to assume as liabilities the funds he had withdrawn from his children's

savings accounts. John cites no authority in support of his contention. No

appellate relief is warranted.

       John next contends that the trial court abused its discretion by basing the

division of assets and the parenting plan on a finding that John had a mental

illness. The record citations provided by John do not legitimate his contention.

No appellate relief is warranted.

        John next contends that the trial court abused its discretion by directing

him and his agents to deal with Jenifer's attorney, Steven Shea, when attempting
to take possession ofthe property that had been awarded to John. John cites no
authority in support ofthis contention. No appellate relief is warranted.
        John next contends that the trial court abused its discretion by requiring

him to take possession ofthe property awarded to him within 90 days. He cites
no authority in support ofthis contention. No appellate relief is warranted.
        John next contends that the trial court abused its discretion by prohibiting

him from having any contact with his children during the remainder oftheir
nonage. We disagree. The court acted within its discretion, and in accordance
with RCW 26.09.191,4 in preventing John from having contact with his minor


son would desire it in the future. In pressing this claim, John fails to cite to the record or to
relevant authority, and he provides no reasoned argument explaining why he is entitled to
appellate relief. No relief is warranted.
        4This provision provides, in pertinent part, for the following:
        The parent's residential time with the child shall be limited if it isfound that the
        parent has engaged in any ofthe following conduct:.. . (ii) physical, sexual, ora
        pattern ofemotional abuse ofa child; (iii) a history ofacts ofdomestic violence
No. 71830-4-1/7



children, where the court was presented with evidence that John had been

convicted of multiple counts of child molestation and one count of child rape, and

where the victim of his crimes was his eldest daughter.

       Affirmed.5




We concur:




        ... or an assault or sexual assault which causes grievous bodily harm or the fear
        ofsuch harm; or (iv) the parent has been convicted as an adult ofa sex offense.
RCW 26.09.191 (2)(a).
        5Jenifer requests an award ofattorney fees and costs on appeal, but fails to provide
argument in support of her request. Her request is denied. See Wilson Court Ltd. P'ship v. Tony
 Maroni's. Inc.. 134 Wn.2d 692, 710-11 n.4, 952 P.2d 590 (1998).